Citation Nr: 0916122	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hepatitis 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1973 to August 
1982  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for hepatitis C.  
In July 2008, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In 
September 2008, the Board reframed the issue on appeal as 
entitlement to service connection for hepatitis residuals and 
remanded the Veteran's appeal to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its September 2008 Remand, the Board noted that the 
Veteran's service treatment records indicated that he had 
been diagnosed with hepatitis and exhibited hepatitis B 
surface antibodies on laboratory studies.  The Board 
commented that:

In view of the medical findings showing 
hepatitis in service and in the 
post-service years, and the Veteran's 
representative's request for a medical 
opinion regarding whether a nexus exists 
between those inservice and post-service 
findings, the Board finds that the 
Veteran should be afforded a VA 
examination to obtain additional 
information needed to resolve the claim 
remaining on appeal.  

In its Remand instructions, the Board directed that:

2.  The RO should arrange for the Veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of his claimed residuals of 
hepatitis.  The entire claims folder must 
be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently diagnosed 
residuals of hepatitis had their onset in 
military service.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.  

In January 2009, the Veteran was afforded the requested VA 
examination for compensation purposes.  The examination 
report noted that the Veteran had a history of "type C 
(non-A, non-B) hepatitis which was manifested "after 
service."  The Veteran was diagnosed with chronic hepatitis 
C.  The examiner commented that:

Chronic hepatitis C is not caused by or a 
result of military service.  Based on the 
review of all medical records available, 
history and examination, this Veteran's 
chronic hepatitis C is most probably not 
related to his military service since he 
was diagnosed in 1991, after he had left 
the service.  
The Board notes that the VA examiner failed to either note 
the inservice diagnosis of hepatitis B or to comment on the 
etiological relationship, if any, between the Veteran's 
inservice hepatitis B diagnosis and his current chronic 
hepatitis disability.  While acknowledging that the RO 
attempted to comply with the Board's remand instructions, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998). ; 

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic hepatitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic hepatitis had its onset during 
active service; is etiologically related 
to his inservice diagnosis of hepatitis B 
and associated hepatitis B surface 
antibodies; or otherwise originated 
during or is causally related to active 
service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

2.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for chronic hepatitis 
residuals.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

